Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the:
“two diametrically opposing fixing forks with one jaw each” of claims 9 
“clamping bars, clamping brackets, clamping wire or clamping plates” of claims 10, and 
“adaptor” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a fixing apparatus” in claim 1,
“a centering apparatus” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Page 3 of the applicant’s specification recites: 
“the fixing apparatus has at least one fixing fork, which has a free end, which has a V-shaped recess for the candle wick,” 

“the fixing apparatus has terminal strips, clamping brackets, clamping wires or clamping plates,”
“the centering apparatus is a centering ring”

Claim Objections
	Claim 1 recites “a fixing apparatus is for the candle wick” which should be –a fixing apparatus for the candle wick-. 
	Claim 1 recites “claims 3” which should be –claim 3-. 
	Claim 12 recites “vlaim 11” which should be –claim 11-. 
	Claim 13 recites “wehrein a plurality” which should be –wherein a plurality-. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “connectable to the container in a detachable manner so that it is pivotable relative to the container.” It is not clear if this limitation requires that the fixing apparatus be both detachable and pivotable or if pivoting constitutes detachment. For the purpose of examination, pivoting will constitute detachment.

Claim 4 recites the limitation "the edge.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the edge” will be interpreted as -an edge-. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcus (GB 190212734 A), hereinafter Marcus.

Regarding claim 1, Pierce discloses an apparatus for holding and centering a candle wick in a container (When reading the preamble in the context of the entire claim, the recitation “for holding and centering a candle wick in a container” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Marcus does essentially center a wick in a container, albeit not as the applicant intends, and could be used as the applicant intends to center a wick in a container), comprising: 
a fixing apparatus (Elements a-g and j) is for the candle wick, which is connectable to the container (h) in a detachable manner in so that it is pivotable relative to the container (“The device shown at Figs 1 to 3 consists of a ring a which is made with a flange b. At each side of the ring a are fitted two lugs c through which a pivot pin d is passed. Working on the pivot pin d are levers f each of which is acted 

    PNG
    media_image1.png
    540
    298
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    282
    260
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    289
    311
    media_image3.png
    Greyscale

Regarding claim 2, Marcus discloses the apparatus according to claim 1, wherein the fixing apparatus is connectable to the container in such a way that it is pivotable and linearly moveable relative to the container (“The device is placed on the top of the candle-stick h… The ring a is provided with four 

Regarding claim 3, Marcus discloses the apparatus according to claim 1, wherein a centering apparatus is provided, which is mountable onto the container in a detachable manner, and to which the fixing apparatus is attachable (“The device is placed on the top of the candle-stick h… The ring a is provided with four set screws j each being provided with a foot plate” page 1, line 26. The fixing apparatus is clamped to a candle which frictionally engages the container. The examiner notes that the set screws could engage a container of another size. The flange b also qualifies as a ring).

Regarding claim 4, Marcus discloses the apparatus according to claim 3, wherein the centering apparatus is mountable onto to the edge of the container (Figure 1 shows the centering apparatus a and/or b mounted on the top edge of container h).

Regarding claim 5, Marcus discloses the apparatus according to claim 3, wherein the centering apparatus is a centering ring that centeres inside or outside at the edge of the container (Figure 1 shows the centering apparatus a and/or b mounted outside on the top edge of container h).

Regarding claim 6, Marcus discloses the apparatus according to claim 1, wherein a spring element (e) is provided, by which the fixing apparatus is pivotable back into a horizontal resting position (At least a portion of f is pivotable back into a horizontal resting position).

Regarding claim 7, Marcus discloses the apparatus according to claim 6, wherein the spring element is a return spring (The springs e return elements f to the center).

Regarding claim 10, Marcus discloses the apparatus according to claim 1, wherein the fixing apparatus has clamping bars, clamping brackets, clamping wire or clamping plates (Elements f are clamping brackets/plates).

Regarding claim 11, Marcus discloses the apparatus according to claims 3, wherein an adapter is provided, which can be coupled to the centering apparatus.

Regarding claim 14, Marcus discloses the apparatus according to claim 2, wherein a spring element is provided (e), by which the fixing apparatus is pivotable back into a horizontal resting position (At least a portion of f is pivotable back into a horizontal resting position).

Regarding claim 15, Marcus discloses the apparatus according to claim 3, wherein a spring element is provided (e), by which the fixing apparatus is pivotable back into a horizontal resting position (At least a portion of f is pivotable back into a horizontal resting position).

Regarding claim 16, Marcus discloses the apparatus according to claim 4, wherein a spring element is provided (e), by which the fixing apparatus is pivotable back into a horizontal resting position (At least a portion of f is pivotable back into a horizontal resting position).

Regarding claim 17, Marcus discloses the apparatus according to claim 5, wherein a spring element is provided (e), by which the fixing apparatus is pivotable back into a horizontal resting position (At least a portion of f is pivotable back into a horizontal resting position).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolinger (US 3721419 A), hereinafter Bolinger.

Regarding claim 1, Bolinger discloses an apparatus for holding and centering a candle wick in a container (“It is accordingly the main object of this invention to provide a wick holding attachment for 
a fixing apparatus is for the candle wick, which is connectable to the container in a detachable manner in so that it is pivotable relative to the container (“plates 68 include downturned ears 70 similar to ears 44 and receive therethrough the opposite ends of a hinge pin 72… the adjacent edge portions of the plates 68 are notched as at 74 for the reception of the upper ends of the wick strings 32 therein” column 4, line 11).

    PNG
    media_image4.png
    584
    398
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    339
    390
    media_image5.png
    Greyscale

Regarding claim 8, Bolinger discloses the apparatus according to claim 1 that the fixing apparatus has at least one fixing fork which has a free end, which has a V-shaped recess for the candle wick (74).

Claims 1, 2, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce (US 20060081585 A1), hereinafter Pierce.

Regarding claim 1, Pierce discloses an apparatus for holding and centering a candle wick in a container (“Wick 216 can be thread through wick guide 244 so that it is positioned in a desired position, such as running coaxial with a longitudinal axis of the inner mold” paragraph [0044]), comprising: 
a fixing apparatus is for the candle wick, which is connectable to the container in a detachable manner in so that it is pivotable relative to the container (“At the top of the mold is a second wick securing mechanism 240 that includes a bridge 242 that effectively spans the opening of the inner mold. The bridge may be configured to be easily moved into position across the top of the inner mold. In some embodiments, the bridge may hinge from one side of the mold. In some embodiments, the bridge may be completely removable from the inner mold. The wick securing mechanism can be configured with a wick guide 244 aligned above channel 232. Wick 216 can be thread through wick guide 244 so that it is 

    PNG
    media_image6.png
    455
    540
    media_image6.png
    Greyscale

Regarding claim 2, Pierce discloses the apparatus according to claim 1, wherein the fixing apparatus is connectable to the container in such a way that it is pivotable and linearly moveable relative to the container (“In some embodiments, the bridge may hinge from one side of the mold. In some embodiments, the bridge may be completely removable from the inner mold” paragraph [0044]).

Regarding claim 10, Pierce discloses the apparatus according to claim 1, wherein the fixing apparatus has clamping bars, clamping brackets, clamping wire or clamping plates (246 is a clamping bracket).

Regarding claim 13, Pierce discloses the apparatus according to claim 1, wherein a plurality of fixing apparatuses is provided for a plurality of candle wicks (“The above description is directed to a candle mold that is designed to form candles having a single wick. It should be understood that the design may be modified to accommodate the formation of candles having more than one wick” paragraph [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 2-5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolinger, in view of Duska (US 20050239010 A1), hereinafter Duska.

Regarding claims 2-5, Bolinger discloses the apparatus according to claim 1, wherein the fixing apparatus is connectable to the container in such a way that it is pivotable relative to the container (See hinge 72).

Bolinger does not disclose wherein the fixing apparatus is connectable to the container in such a way that it is linearly moveable relative to the container, wherein a centering apparatus is provided, which is mountable onto the container in a detachable manner, and to which the fixing apparatus is attachable, wherein the centering apparatus is mountable onto to the edge of the container, or wherein the centering apparatus is a centering ring that centeres inside or outside at the edge of the container.

However, Duska teaches wherein the fixing apparatus is connectable to the container in such a way that it is linearly moveable relative to the container (“removing the device 30 from the candle container 10” paragraph [0047]), wherein a centering apparatus is provided, which is mountable onto the container in a detachable manner, and to which the fixing apparatus is attachable, wherein the centering apparatus is mountable onto to the edge of the container, or wherein the centering apparatus is a centering ring that centeres inside or outside at the edge of the container (“an annular main body member 32 that fits within the open top 22 and adjacent the upper rim 20 of the sidewall 14 of the candle container 10” paragraph [0044]).

    PNG
    media_image7.png
    313
    395
    media_image7.png
    Greyscale

In view of Duska’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fixing apparatus is connectable to the container in such a way that it is linearly moveable relative to the container, wherein a centering apparatus is provided, which is mountable onto the container in a detachable manner, and to which the fixing apparatus is attachable, wherein the centering apparatus is mountable onto to the edge of the container, or wherein the centering apparatus is a centering ring that centeres inside or outside at the edge of the container as is taught in Duska, in the apparatus disclosed by Bolinger.
One would have been motivated to include wherein the fixing apparatus is connectable to the container in such a way that it is linearly moveable relative to the container, wherein a centering apparatus is provided, which is mountable onto the container in a detachable manner, and to which the fixing apparatus is attachable, wherein the centering apparatus is mountable onto to the edge of the container, or wherein the centering apparatus is a centering ring that centeres inside or outside at the edge of the container because a removable fixing apparatus will enable repair and replacement.

Regarding claim 18, Bolinger, as modified by Duska, discloses the apparatus according to claim 2 that the fixing apparatus has at least one fixing fork which has a free end, which has a V-shaped recess for the candle wick (74).

Regarding claim 19, Bolinger, as modified by Duska, discloses the apparatus according to claim 3 that the fixing apparatus has at least one fixing fork which has a free end, which has a V-shaped recess for the candle wick (74).

Regarding claim 20, Bolinger, as modified by Duska, discloses the apparatus according to claim 4 that the fixing apparatus has at least one fixing fork which has a free end, which has a V-shaped recess for the candle wick (74).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bolinger, in view of Cagle (US 20120137634 A1), hereinafter Cagle.

Regarding claim 9, Bolinger discloses the apparatus according to claim 1, wherein the fixing apparatus has two diametrically opposing fixing forks. 

Bolinger does not disclose the opposing fixing forks with one jaw each, between which the candle wick can be clamped.

However, Cagle teaches the opposing fixing forks with one jaw each, between which the candle wick can be clamped (“two v-plates (lower v-plate 44 and upper v-plate 46) move together in a lateral direction such that the wick 24 is "captured" and held at the bottom of each v-plate 44, 46. Both the v-plates 44, 46 and the feed jar screw 32 are critically positioned relative to one another so that the wick 24 is centered” paragraph [0023]).

    PNG
    media_image8.png
    340
    870
    media_image8.png
    Greyscale

	Bolinger does not disclose the claimed fixing forks. Cagle teaches the claimed fixing forks. The substitution of one known element (the fixing forks of Bolinger) for another (the fixing forks of Cagle) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the fixing forks taught in Cagle would have yielded predictable results, namely, an apparatus for centering a candle wick (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bolinger, in view of Duska, and further in view of Hopkins (US 20160038623 A1), hereinafter Hopkins.

Regarding claim 11, Bolinger, as modified by Duska, discloses the apparatus according to claims 3. 

Bolinger, as modified by Duska, does not disclose wherein an adapter is provided, which can be coupled to the centering apparatus.

However, Hopkins teaches (“bottom cylindrically-shaped ring 108 and its lip, or ledge, 114 can be formed so as to be any size regardless of whether or not such size fits over the top of a typical jar candle. In such a case a suitably formed adapter (not shown) can be used so as to enable fragrance enhancer 100 to fit any size candle” paragraph [0039]).

In view of Hopkins’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein an adapter is provided, which can be coupled to the centering apparatus as is taught in Hopkins, in the apparatus as presently modified.
One would have been motivated to include wherein an adapter is provided, which can be coupled to the centering apparatus because Hopkins states this permits use with candles of any size. Therefore, including an adaptor will increase utility of the apparatus.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bolinger, in view of Duska, in view of Hopkins, and further in view of Lipman (US 3045855 A), hereinafter Lipman.

Regarding claim 12, Bolinger, as modified by Duska and Hopkins, discloses the apparatus according to claim 11.

Bolinger, as modified by Duska and Hopkins, does not disclose wherein the centering apparatus is insertable into the adapter in a positive-locking manner.

However, Lipman teaches wherein the centering apparatus (14/15) is insertable into the adapter (17) in a positive-locking manner (“wings 15 of the bayonet joint element into locking coaction with the flanges 16 of the adaptor 17” column 2, line 28).

In view of Lipman’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the centering apparatus is insertable into the adapter in a positive-locking manner as is taught in Lipman, in the apparatus as presently modified.
One would have been motivated to include wherein the centering apparatus is insertable into the adapter in a positive-locking manner because a locking arrangement is more secure than a non-locking arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hart (US 20030134242 A1)

    PNG
    media_image9.png
    624
    471
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762